

Exhibit 10.2




FOURTH AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
 
This FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of September 19, 2012 (this "Amendment"), is by and among (a) MISSION
BROADCASTING, INC. (the "Borrower"), a Delaware corporation, (b) certain Lenders
(as defined below) and (c) BANK OF AMERICA, N.A., as administrative agent (the
"Administrative Agent") for itself and the other Lenders party to that certain
Third Amended and Restated Credit Agreement, dated April 1, 2005, as amended by
that certain First Amendment to Third Amended and Restated Credit Agreement,
dated as of October 8, 2009, that certain Second Amendment to Third Amended and
Restated Credit Agreement, dated as of April 19, 2010, and that certain Third
Amendment to Third Amended and Restated Credit Agreement, dated as of July 29,
2011 (as further amended, supplemented, and restated or otherwise modified and
in effect from time to time, the "Credit Agreement"), by and among the Borrower,
the lending institutions party thereto (the "Lenders") and the Administrative
Agent.  Capitalized terms used herein without definition shall have the meanings
assigned to such terms in the Credit Agreement.
 
WHEREAS, the Borrower, the several Lenders party to this Amendment (which
Lenders constitute the Majority Lenders and the Majority Revolver Lenders as
required under the Credit Agreement to effect the amendment intended hereby) and
the Administrative Agent have agreed to modify certain terms and conditions of
the Credit Agreement as specifically set forth in this Amendment;
 
NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Borrower, the Majority Lenders, the Majority Revolver Lenders
and the Administrative Agent hereby agree as follows:
 
§1. Amendment to Section 7.04(b) of the Credit Agreement.  Section 7.04(b) of
the Credit Agreement is hereby restated in its entirety to read as follows:
 
(b)           so long as no Default exists both before and after giving effect
thereto, (i) the purchase or acquisition (by merger, consolidation, acquisition
of Capital Stock or assets, like-kind exchange or otherwise) by the Borrower or
any Wholly-Owned Subsidiary of the Borrower, after the Second Amendment
Effective Date of (A) 100% of the Capital Stock of any Person primarily engaged
in the Television Broadcasting Business, or (B) a television broadcast station
and all related assets necessary to operate such television broadcast station,
or (C) all or substantially all of the Television Broadcasting Business assets
of another Person, or any Television Broadcasting Business or division of
another Person, or (ii) the entering into by the Borrower or any of its
Wholly-Owned Subsidiaries, after the Second Amendment Effective Date, of any
Local Marketing Agreement, Joint Sales Agreement and/or Shared Services
Agreement with respect to a television broadcasting station (other than in
connection with a Disposition)
 
 
 

--------------------------------------------------------------------------------

 

owned by a third Person that is not an Affiliate of any Credit Party (prior to
giving effect to such contemplated agreement); provided that, at least 5
Business Days prior to consummating any such transaction or series of related
transactions the Borrower shall have delivered to the Administrative Agent (or
at such later time as agreed to by the Administrative Agent, provided that, if a
refinancing in full of the Obligations under the Loan Documents (excluding any
Interest Rate Protection Agreement, Secured Hedge Agreement or any Secured Cash
Management Agreement and excluding contingent indemnification obligations) and
termination of all of the Revolving Commitments is contemplated in connection
with any such Acquisition, such certificate may be waived indefinitely so long
as such Acquisition is not consummated during the term of this Agreement),
 
(1)           a certificate of the Borrower executed on its behalf by a
Responsible Officer of the Borrower, certifying
 
(w)           that the financial projections attached thereto have been prepared
on a Pro Forma Basis in good faith after inclusion of the full transaction or
series of related transactions and all related borrowings and other transactions
in connection therewith for the period from the date of the actual or
anticipated, as applicable, consummation of the proposed transaction or series
of related transactions to the Maturity Date for the latest to mature of the
Loans,
 
(x)           that no Default exists or is projected to exist both before and
after giving effect to the consummation of such transaction or series of related
transactions after giving effect to the full transaction or series of related
transactions and all related borrowings and other transactions in connection
therewith,
 
(y)           if immediately after giving effect to such transaction or series
of related transactions, the Consolidated Total Leverage Ratio is (A) equal to
or greater than 7.50:1.00, that the aggregate annual purchase consideration paid
(or the fair market value of the assets Acquired, if greater) by the Mission
Entities and the Nexstar Entities for all Acquisitions by the Mission Entities
and the Nexstar Entities, does not exceed $30,000,000, or (B) less than
7.50:1.00, that the aggregate annual purchase consideration paid (or the fair
market value of the assets acquired, if greater) by the Mission Entities and the
Nexstar Entities for all Acquisitions by the Mission Entities and the Nexstar
Entities does not exceed $50,000,000, and
 
(z)            that immediately after giving effect to such transaction or
series of related transactions, the aggregate cumulative consideration paid by
the Mission Entities and the Nexstar Entities for all Acquisitions by the
Mission Entities and
 
 
 

--------------------------------------------------------------------------------

 

the Nexstar Entities does not exceed an amount equal to $75,000,000 for the
period commencing on the Second Amendment Effective Date through any date of any
such proposed Acquisition (computed after giving pro forma effect to such
proposed Acquisition);
 
 and
 
(2)           a Pro Forma Compliance Certificate of the Borrower for the
Measurement Period for the actual or anticipated, as applicable, consummation of
such transactions, giving effect to the consummation of such transaction or
series of related transactions;
 
§2. Conditions to Effectiveness.  This Amendment shall become effective as of
the date set forth above upon the satisfaction of the following conditions:
 
(a) there shall exist no Default both immediately before and after giving effect
to this Amendment; and
 
(b) the Administrative Agent shall have received a counterpart signature page to
this Amendment, duly executed and delivered by the Borrower, each Guarantor, the
owners of the Capital Stock of the Mission Borrowers (the "Pledgors"), the
Majority Lenders and the Majority Revolver Lenders; and
 
(c) the representations and warranties set forth in this Amendment shall be true
and correct in all material respects as of the date of this Amendment (except
(1) to the extent that such representations and warranties specifically refer to
an earlier date, in which case they are true and correct in all material
respects as of such earlier date and (2) that any representation or warranty
that is qualified by "materiality" or "Material Adverse Effect" shall be true
and correct in all respects); and
 
(d) the Administrative Agent shall have received a copy of the executed Sixth
Amendment to the Nexstar Fourth Amended and Restated Credit Agreement on terms
reasonably acceptable to the Administrative Agent, and all conditions to
effectiveness of such Sixth Amendment shall have been satisfied or waived
(except the condition relating to the effectiveness of this Amendment); and
 
(e) the Administrative Agent shall have received such confirmations and
affirmations of any of the Loan Documents by the applicable Credit Parties as
reasonably requested by the Administrative Agent, in each case reasonably
acceptable to the Administrative Agent.
 
 
 

--------------------------------------------------------------------------------

 
 
§3.  Affirmation of Mission Entities.  Each of the Mission Entities hereby
affirms its Obligations under the Credit Agreement, each of the other Loan
Documents to which each is a party, and each of the Nexstar Loan Documents to
which each is a party, and each hereby affirms its absolute and unconditional
promise to pay to the Lenders the Loans and all other amounts due (i) under the
Credit Agreement (as amended hereby) and the other Loan Documents and (ii) under
the Nexstar Credit Agreement and the Nexstar Loan Documents.
 
§4. Representations and Warranties.  Each of the Mission Entities represents and
warrants to the Administrative Agent and the Lenders, after giving effect to
this Amendment, as follows:
 
(a) Representations and Warranties.  Each of the representations and warranties
contained in Article V of the Credit Agreement were true and correct in all
material respects (except to the extent such representations and warranties are
already qualified by materiality, in which case, such representations and
warranties were true and correct in all respects) when made.  Each of the
representations and warranties contained in Article V of the Credit Agreement
are true and correct in all material respects on and as of the date hereof
(giving effect to this Amendment), except to the extent such representations and
warranties are already qualified by materiality, in which case, such
representations and warranties are true and correct in all respects and to the
extent that such representations and warranties relate specifically to a prior
date.
 
(b) Enforceability.  The execution and delivery by the Mission Entities of this
Amendment, and the performance by the Mission Entities of this Amendment and the
Credit Agreement, as amended hereby, and each of the Loan Documents (and
amendments, restatements and substitutions therefore in connection with this
Amendment) are within the corporate authority of each of the Mission Entities
and have been duly authorized by all necessary corporate proceedings.  This
Amendment and the Credit Agreement, as amended, and each of the Loan Documents
(and amendments, restatements and substitutions therefore in connection with
this Amendment) hereby, constitute valid and legally binding obligations of each
of the Mission Entities, enforceable against it in accordance with their terms,
except as enforceability may be limited by applicable bankruptcy, insolvency or
similar laws relating to or affecting the enforcement of creditors' rights
generally or by equitable principles of general applicability.
 
(c) No Default.  No Default has occurred and is continuing, and no Default will
result from the execution, delivery and performance by the Mission Entities of
this Amendment, the other Loan Documents or from the consummation of the
transactions contemplated herein.
 
(d) Disclosure.  None of the information provided to the Administrative Agent
and the Lenders on or prior to the date of this Amendment contained any untrue
statement of material fact or omitted to state any material fact (known to any
of the Mission Entities in the case of any document or information not furnished
by any such Mission Entity) necessary in order to make the statements herein or
therein not misleading.  On the date hereof, none of the Mission Entities
possess any material information with respect to the operations, business,
assets, properties, liabilities (actual or contingent) or financial condition of
the Mission Entities taken as a whole as to which the Lenders do not have
access.
 
 
 

--------------------------------------------------------------------------------

 
 
§5. No Other Amendments, etc.  Except as expressly provided in this Amendment,
(a) all of the terms and conditions of the Credit Agreement and the other Loan
Documents (as amended and restated in connection herewith, if applicable) remain
unchanged, and (b) all of the terms and conditions of the Credit Agreement, as
amended hereby, and of the other Loan Documents (as amended and restated in
connection herewith, if applicable) are hereby ratified and confirmed and remain
in full force and effect.  Nothing herein shall be construed to be an amendment,
consent or a waiver of any requirements of any Mission Entity or of any other
Person under the Credit Agreement or any of the other Loan Documents except as
expressly set forth herein or pursuant to a written agreement executed in
connection herewith.  Nothing in this Amendment shall be construed to imply any
willingness on the part of the Administrative Agent or any Lender to grant any
similar or future amendment, consent or waiver of any of the terms and
conditions of the Credit Agreement or the other Loan Documents.
 
§6. Execution in Counterparts.  This Amendment may be executed in any number of
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, but all of which together shall
constitute one instrument.  In proving this Amendment, it shall not be necessary
to produce or account for more than one such counterpart signed by the party
against whom enforcement is sought.
 
§7. Interpretation.  This Amendment, the Credit Agreement and the other Loan
Documents are the result of negotiation among, and have been reviewed by counsel
to, among others, the Administrative Agent and the Borrower and are the product
of discussions and negotiations among all parties.  Accordingly, this Amendment,
Credit Agreement and the other Loan Documents are not intended to be construed
against the Administrative Agent or any of the Lenders merely on account of the
Administrative Agent's or any Lender's involvement in the preparation of such
documents.
 
§8. Loan Document.  This Amendment is a Loan Document under the terms of the
Credit Agreement, and any breach of any provision of this Amendment shall be a
Default under the Credit Agreement (as applicable).
 
§9. Miscellaneous.  This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York applicable to agreements made
and to be performed entirely within such state; provided that the Administrative
Agent and each Lender shall retain all rights arising under Federal Law.  The
captions in this Amendment are for convenience of reference only and shall not
define or limit the provisions hereof.  The Borrower agrees to pay to the
Administrative Agent, on demand by the Administrative Agent, all reasonable out
of pocket costs and expenses incurred or sustained by the Administrative Agent
in connection with the preparation of this Amendment, including reasonable legal
fees in accordance with Section 11.04 of the Credit Agreement.  The parties
hereto acknowledge and agree that this Amendment is subject to the terms of the
2010 Intercreditor Agreement.
 
 
 

--------------------------------------------------------------------------------

 


 
[Remainder of Page Intentionally Left Blank]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as a
sealed instrument as of the date first set forth above.
 
The Borrower:
 
MISSION BROADCASTING, INC.


 
By:           /s/ Dennis Thatcher
Name: Dennis Thatcher
Title: President and Treasurer

 
 

--------------------------------------------------------------------------------

 

The Administrative Agent:

 
BANK OF AMERICA, N.A.,
as Administrative Agent


 
By:           /s/ Don B. Pinzon
Name: Don B. Pinzon
Title: Vice President
 
 
 

--------------------------------------------------------------------------------

 

RATIFICATION OF GUARANTORS AND PLEDGORS
 
Each of the undersigned Guarantors and Pledgors hereby (a) acknowledges and
consents to the foregoing Amendment and the Mission Entities’ execution thereof;
(b) joins the foregoing Amendment for the purpose of consenting to and being
bound by the provisions thereof, (c) ratifies and confirms all of their
respective obligations and liabilities under the Loan Documents to which any of
them is a party and ratifies and confirms that such obligations and liabilities
extend to and continue in effect with respect to, and continue to guarantee and
secure, as applicable, the Obligations of the Borrower under the Credit
Agreement; (d) acknowledges and confirms that the liens and security interests
granted by such Guarantor or Pledgor, as applicable, pursuant to the Loan
Documents are and continue to be valid and perfected first priority liens and
security interests (subject only to Permitted Liens) that secure all of the
Obligations on and after the date hereof; (e) acknowledges and agrees that such
Guarantor or Pledgor, as applicable, does not have any claim or cause of action
against the Administrative Agent or any Lender (or any of its respective
directors, officers, employees or agents); and (f) acknowledges, affirms and
agrees that such Guarantor or Pledgor, as applicable, does not have any defense,
claim, cause of action, counterclaim, offset or right of recoupment of any kind
or nature against any of their respective obligations, indebtedness or
liabilities to the Administrative Agent or any Lender.
 
The Guarantors:
 
 
NEXSTAR BROADCASTING, INC.
NEXSTAR BROADCASTING GROUP, INC.
NEXSTAR FINANCE HOLDINGS, INC.


 
By:           /s/ Thomas E. Carter
Name: Thomas E. Carter
Title: EVP, CFO